Proceeding pursuant to Exec*394utive Law § 298 (as amended L 1984, ch 83, § 3) to review a determination of the New York State Division of Human Rights, dated July 1,1983, which, after an investigation, found there to be no probable cause to believe that respondent Adelphi University engaged in the unlawful discriminatory practice complained of and dismissed the complaint.
Determination confirmed and proceeding dismissed, with costs to Adelphi University, to be taxed by the County Clerk of Nassau County under CPLR 8203, 8301.
There was substantial evidence to support the determination that petitioner was not appointed chairman of the accounting department of Adelphi University because the faculty was sharply divided over his appointment, and not because he had previously been arrested on, and acquitted of, a criminal charge (see, Executive Law § 296 [16]). Weinstein, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.